Citation Nr: 0014881	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to a permanent and total disability rating for pension 
purposes, to include extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(2).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's diagnoses of depression, dysthymia and 
anxiety are not residuals of organic disease but are 
secondary to his diagnosed chronic alcohol and marijuana 
dependence.  

3.  The veteran, who was born in September 1953, has three 
years of college education in physical education; his work 
experience consists of working intermittently at odd jobs, 
including as a handyman.  

4.  The veteran's primary disorder is his nonservice-
connected mood disorder, diagnosed as depression, dysthymia 
and anxiety, secondary to alcohol dependence and marijuana 
abuse; he has also been diagnosed with psoriasis, 
hypertension, and low back strain, as well as with a 
personality disorder, variously classified.  

5.  The veteran's innocently acquired disabilities are not so 
severe that they preclude him from engaging in all types of 
substantially gainful employment consistent with his age, 
education and work experience.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.301, 3.321, 
3.340, 3.342, 4.15, 4.17, 4.17a, 4.18 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty with the United States Army 
from November 1972 to November 1975.  During his period of 
service, he served overseas in Korea.  On separation from the 
Army, his military service was characterized as honorable.  
He filed an initial claim for nonservice-connected pension 
benefits in August 1995 but failed to respond to 
correspondence from the RO dated in September 1995 requesting 
certain information.  Accordingly, in February 1996, the RO 
denied the claim.  In April 1998, the veteran reopened his 
claim for nonservice-connected pension benefits, which is the 
current issue on appeal.  

Private medical records from Adanta Behavioral Health 
Services, dated from 1994 to 1996, show that in 1994 the 
veteran was treated for what was initially diagnosed as 
polysubstance abuse, depression not otherwise specified 
(NOS), and dysthymia.  A personality disorder was to be ruled 
out.  Subsequent treatment reports, dated in 1996, show a 
diagnoses on Axis I of substance-induced mood disorder based 
on alcohol, alcohol dependence, cannabis dependence.  A 
personality disorder was diagnosed on Axis II.  Subjective 
complaints of chronic low back pain were also shown.  His 
psychiatric symptoms were manifested by nervousness, 
irritability, low energy, and sleeping problems.  He also 
reported a history of alcohol and marijuana use for 
approximately 20 years.  He indicated that depression 
"started about 5 yrs. later" - i.e., about five years after 
he began using alcohol and drugs.  The reports show that he 
was very dependent on alcohol and cannabis, and that he 
consistently resisted suggestions that he obtain therapy for 
his substance abuse.  The reports show that he had been 
prescribed Prozac.  

Social Security Administration (SSA) decisions, dated in 1995 
and 1996, show that the veteran was deemed to have been 
disabled and eligible for Supplemental Security Income 
benefits, effective from July 1994.  Earlier SSA 
determinations in 1995 indicate that the veteran's alcoholism 
contributed significantly to his disabled state.  However, in 
a revised decision dated in 1996, the SSA determined that 
alcoholism was not a contributing factor material to his 
disability, but found that he had other health problems which 
kept him from working.  

Medical records which the SSA relied upon in rendering the 
above-described decisions are as follows:  

The report of a September 1994 private psychiatric 
evaluation, conducted on behalf of the SSA, shows that the 
veteran complained of depression, nervousness, and chronic 
back pain.  He attributed his low back pain to a birth defect 
of his lower spine.  He reported a 20-year history of daily 
drug and alcohol abuse and stated that he drank alcohol daily 
until he got intoxicated.  He admitted having blackout 
episodes but denied having delirium tremens.  He reported 
that he had three years of college-level education as a 
physical education major but that he never completed his 
degree.  The examiner determined that he was not psychotic, 
delusional or hallucinating, or that he actually was an 
antisocial person.  He was oriented times three.  The veteran 
was diagnosed on Axis I as alcohol dependent, continuous, of 
nearly 20 years duration; and dysthymic disorder, mild, of 
several years' duration.  Passive-dependent personality was 
diagnosed on Axis II.  Although a probable peptic ulcer was 
diagnosed on Axis III, this was not shown on a VA general 
medical examination in August 1998.  His Global Assessment of 
Functioning (GAF) score in September 1994 was assessed as 40 
to 50.  

The report of an October 1994 private psychiatric evaluation, 
conducted on behalf of the SSA, shows that the veteran 
complained of depression, nervousness, substance abuse and 
chronic back pain.  A mental status examination at that time 
showed that he displayed no abnormal psychiatric 
manifestations and that he possessed a good attitude, with 
appropriate behavior and a fair ability to cooperate and 
relate with the examiner.  His mood and affect were depressed 
but not suicidal.  No auditory or visual hallucinations were 
reported.  He was oriented times three, with a memory and 
recall ability that was good to fair.  His insight and 
judgment were fair, and his intellectual functioning was 
regarded as above average.  He was diagnosed with 
polysubstance abuse and depression not otherwise specified.  
The aforementioned findings are essentially identical to 
those obtained in a private psychiatric evaluation conducted 
on behalf of the SSA in January 1995.  

The report of an August 1996 private medical examination, 
conducted on behalf of the SSA, shows that the veteran 
complained of having chronic low back pain, which reportedly 
prevented him from working as a handyman.  He stated that he 
was rendered unable to work because of back pain 
approximately four to five years earlier.  He denied 
experiencing any radiating pain down either leg, or of having 
any neurological deficit or bowel or bladder dysfunction.  He 
reported that he did not take any current medication for his 
back and denied being offered surgery to relieve his back 
symptoms.  According to the veteran, a prior X-ray 
examination had revealed an abnormal curvature of his spine.  
He reported that he could lift more than 50 pounds but that 
doing so would cause low back pain.  His blood pressure at 
the time of the examination was 132/85.  According to the 
veteran, he did not drink alcohol.  

On examination, the veteran was able to cooperate fully with 
the range of motion tests of his lumbar spine.  He could 
forward flex to 90 degrees, laterally flex to 30 degrees, 
bilaterally, backward extend to 30 degrees, and displayed 
bilateral symmetric negative straight leg raising to 80 
degrees in both the seated and supine positions.  Examination 
of his back revealed no scoliosis or abnormal positions 
consistent with acute or chronic lumbosacral dysfunction.  He 
displayed normal lumbosacral pelvic rhythm and reported 
tenderness in his paraspinal muscles.  He tested negatively 
on examination of his sacroiliac joints and sciatic notches.  
The examining physician reported that he was unable to 
produce any type of symptomatology consistent with 
degenerative changes of the spine.  The veteran displayed a 
normal gait and spent an appropriate amount of time in the 
swing phase and stance phase of his gait cycle.  His cranial 
nerves were intact, and his motor strength was 5/5 in all 
groups.  He was able to perform heel, toe and tandem walking, 
as well as a knee squat.  His reflexes were noted to be brisk 
and symmetrical.  X-rays revealed a normal lumbosacral spine 
with well-maintained disc spaces and no  evidence of 
degenerative changes.  The vertebral bodies were of normal 
height and the neural foraminal spaces appeared to be open.  
The radiographic summary was normal lumbosacral spine.  

In his impression and discussion, the examining physician 
stated that the veteran's diagnoses included depression.  The 
physician said that the veteran appeared to be severely 
depressed, did not make eye contact when talking, and 
presented slow responses to questioning.  The veteran denied 
having suicidal or homicidal ideation.  It was reported that 
he was on Buspar, Xanax and Amitriptyline.  To the examiner, 
it appeared that the veteran had depression with an anxious 
component.  With regard to the veteran's back, the examiner 
presented a diagnosis of "[m]ajor allegation of lumbosacral 
spine pain," with some subjective evidence of chronic low 
back pain localized to his lumbosacral region.  However, on 
physical examination he had a completely normal 
musculoskeletal examination, with good range of motion, and a 
neuromuscular examination that was within normal limits.  In 
his summary, the examiner stated that he was unable to find 
any objective evidence of a musculoskeletal dysfunction of 
spinal origin affecting the veteran.  The physician 
concluded, therefore, that the veteran had no physical 
impairment of his lumbosacral spine and had no disabling 
condition as a result.  In the examiner's opinion, the 
veteran's major impairment was due to depression.  

The report of a September 1996 private psychiatric 
evaluation, conducted on behalf of the SSA, shows that the 
veteran complained of depression and anxiety, though he 
reported that he drank less alcohol than before.  At the 
psychiatric interview, he responded well to the examiner's 
inquiry and was noted to have been sober, calm and able to 
relate reasonably well.  His affect was one of mild to 
moderate depression.  He had good contact with the examiner 
and did not display psychotic, delusional or hallucinatory 
symptoms.  He was not given to gross antisocial activities.  
The examiner determined that the veteran was not into drugs 
at that time.  He was oriented times three.  He reported that 
he needed to take a pill and drink a six-pack of beer to help 
him sleep.  The examiner concluded that the veteran's 
condition had not changed appreciably since his initial 
psychiatric evaluation in September 1994.  He continued to 
use alcoholic beverages, probably in excess, and was still 
depressed.  The examiner noted that the veteran had a history 
of peptic ulcer.  The psychiatric diagnoses were alcohol 
dependence, continuous, of 22 years' duration, and mild to 
moderate dysthymic disorder.  A passive-dependent personality 
was diagnosed on Axis II, and a peptic ulcer was diagnosed on 
Axis III.  His GAF score was 50 to 55.  

The report of an August 1998 VA general medical examination 
indicates that the veteran was 44 years old at the time of 
the examination.  He was 5 feet, 6 inches tall and weighed 
139 pounds.  Three blood pressure readings were obtained 
during the examination as follows:  148/90, 140/90, and 
144/88.  On cardiovascular review, the veteran denied having 
any history of heart trouble.  An examination revealed both 
carotid pulses were normal and equal and without bruits.  
Both femoral, posterior tibial, and dorsalis pedis pulses 
were also normal and equal.  No peripheral edema or evidence 
of lower extremity venous abnormality was found.  His heart 
sounds were of good quality and without murmur.  A2 was equal 
to P2.  He reported having intermittent pain in both the 
right and left upper chest but made no mention of substernal 
pain.  

An examination of the veteran's abdomen was generally benign.  
Although the veteran reported weighing as little as 115 
pounds three years previously, he was unable or unwilling to 
tell the examiner what led to his weight being that low at 
that time.  There was a suggestion of one or two "spiders" 
on his trunk.  Symptoms of peptic ulcer disease were not 
shown.  

On examination of his musculoskeletal system, the veteran 
complained of having low back pain of many years' duration.  
He reported that he had a congenital spine abnormality that 
caused him to lose a number of jobs over the years.  An 
increased lumbar lordosis was observed.  No tenderness was 
noted on deep palpation of the lumbar spine, thoracic spine 
or the paraspinal muscles at those levels.  On range of 
motion testing, he could forward flex to 80 degrees, backward 
extend to 25 degrees, laterally bend to 35 degrees, 
bilaterally, with slight grimacing accompanying each 
maneuver.  There were also slight periods of grimacing 
observed on rotation of his upper trunk.  Reflex testing of 
the biceps, triceps, radial, knee jerks, ankle jerks, and 
plantar responses were all normal and equal.  

The veteran reported a history of psoriasis that would come 
and go.  However, the examiner could find no evidence of 
psoriasis following his examination of the veteran's skin.  
The examiner noted that the veteran had abused alcohol for 
years and that he reported that he generally drank 12 cans of 
beer a day.  The diagnoses were alcohol abuse, chronic back 
strain, hypertension, and psoriasis (by history).  

The report of a VA psychiatric evaluation that was conducted 
in August 1998 shows that the veteran reported being 
depressed and anxious.  He said that his depression began 
about five years previously but that he did not know what 
caused it.  He reported that he had never held a permanent 
job after leaving service and that his work history was 
irregular and consisted of various odd jobs.  He stated that 
he would always be fired after a short while because his back 
pain prevented him from functioning satisfactorily.  
According to the veteran, he would not be hired when he would 
apply for another job because alcohol and marijuana would be 
discovered in his blood when prospective employers 
administered physical examinations and drug screening tests.  
He reported that his typical day after he awakened in the 
morning was "having his joint and beer."  He then remained 
at home and watched television.  He denied having any hobbies 
or interests.  He reported that he had many friends but that 
all his friends drank.  He said that he rarely went to bars 
with them and preferred to stay by himself and drink.  He 
reported that in the previous 20 years, his longest period of 
sobriety was three to four days.  

The veteran's subjective complaints were depression and 
hopelessness.  He looked forward to death but had no suicidal 
ideation.  In the past three years, he had been prescribed 25 
milligrams of Doxepin four times a day for depression.  The 
veteran indicated that his medication helped him to sleep and 
that without it he would need to drink to fall asleep.  The 
veteran stated that he had a wonderful time in service and 
that he was introduced to drugs while in service.  He said 
that he started smoking "joints" and using LSD while in 
service.  He reported that he had a few "bad trips" with 
LSD while on active duty.  The veteran's substance abuse 
history following service was significant for being arrested 
on several occasions for driving under the influence of 
alcohol and for public intoxication.  However, he had no 
history of violence.  He reported that he had once been 
involved in a drug rehabilitation program but that his 
participation lasted for only 10 days because he resumed 
drinking.  He reportedly drank 10 to 12 beers and smoked one 
marijuana cigarette a day.  According to him, he needed the 
alcohol and marijuana to ease his anxiety and help him sleep.  
He reported that his appetite was normal but that he had no 
energy and often felt tired.  He also complained of having 
impaired short-term memory.  He denied a history of panic 
attacks or obsessive thoughts.  He stated that he had no 
hobbies and that he no longer exercised because of his back 
pain.  He could not recall any precipitating injury or trauma 
associated with his back pain.  

A mental status examination revealed the veteran to be 
cooperative.  He displayed mild psychomotor retardation, but 
had no thought disorder, flights of ideas, delusions or 
hallucinations.  He was oriented times three with a depressed 
mood and a blunted affect.  The examiner noted that his 
short-term memory was mildly "oppressed".  His insight and 
judgment were adequate in all areas, except for his alcohol 
and drug abuse.  He was felt to be competent for VA purposes.  
The relevant diagnoses were alcohol and substance abuse, 
continuous, with dysthymic disorder secondary to substance 
abuse.  A history of back pain was diagnosed on Axis III.  
His psychosocial stressors were characterized as moderate and 
related to financial concerns and his lack of a job.  His GAF 
score on Axis V was 45, currently and in the past.  

VA outpatient medical treatment and counseling reports, dated 
from April 1998 to February 1999, show that the veteran was 
socially isolated and unemployed and that he spent his days 
drinking beer and smoking marijuana, often in conjunction 
with his psychiatric medication (Doxepin).  According to the 
veteran, he had been using marijuana and alcohol 
continuously, on a daily basis, ever since his period of 
military service more than 20 years earlier.  The records 
indicate that, despite all attempts by his counselors to 
advise him, he consistently refused to seek treatment for his 
substance abuse problem.  The reports show that he 
alternately acknowledged or was in denial about his substance 
abuse problem.  Of significance was an April 1998 report that 
shows the following notations by the clinical social worker:  

When [the veteran was] questioned about 
[his] knowledge/awareness of sub[stance] 
induced mood and anxiety disorders . . . 
caused by his alcohol/drugs, [he] became 
very upset stating, 'that is not my major 
problem, I drink because I get so 
depressed and anxious, nervous; sometimes 
I have gone for three to four days and 
nights without stopping and can't rest.  
With my pot first thing in the morning 
and my beer and medications later on, I 
make it, but still have [a] hard time 
worrying about everything . . . I need my 
pension. . . .'  Informed him that I 
thought he needed to rid himself of his 
drugs and see what he has left, [and 
that] he could detox here.  [He] stated 
he didn't want to do that. . . . [He] 
believes that he must continue the ETOH 
and pot for his depression/anxiety.  

The diagnoses recorded during the above period were 
depression, anxiety, dysthymia versus chronic unhappiness, 
marijuana dependence with amotivational syndrome, and alcohol 
abuse.  When seen in May 1998, his GAF score was assessed as 
50.  These medical records also reflect occasional notation 
of the veteran's vital signs and show that his blood pressure 
was 152/88 in April 1998 and 138/90 in February 1999.  

In August 1998, the RO received a series of private medical 
records, dated from 1995 to 1998, which show that the veteran 
was treated for stomach complaints.  The reports noted that 
he was undergoing treatment for anxiety and that his medical 
history was significant for high blood pressure and alcohol 
and drug abuse.  During this period, the following blood 
pressure readings were obtained:  120/60 in September 1995, 
122/68 in November 1995, 126/60 in December 1995, 154/96 in 
December 1996, 142/78 in January 1997, 140/96 in May 1997, 
130/74 in June 1997, 132/76 in August 1997, 138/82 in 
November 1997, 152/92 in April 1998, and 124/84 in June 1998.  

Analysis

Initially, the Board finds that the veteran's pension claim 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims file, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.  

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Schedule for Rating Disabilities (rating schedule).  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
involves rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25.  In determining the combined 
figure, nonservice-connected disabilities are evaluated under 
the same criteria as service-connected disabilities.  
Permanent and total disability ratings for pension purposes 
may also be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  Even if a veteran 
cannot qualify for permanent and total disability under the 
above rating scheme following applicable schedular criteria, 
a permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2).  

The veteran's current disabilities not due to misconduct are 
low back strain, rated 10 percent disabling; and hypertension 
and psoriasis, each rated noncompensably disabling.  The 
veteran also has psychiatric disability rated 10 percent 
disabling.  The combined nonservice-connected disability 
evaluation is 20 percent.  

Section 3.1(n) of title 38, Code of Federal Regulations, 
defines willful misconduct as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard of its probable consequences.  
However, mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
The regulation further provides that willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b).  
Section 3.301 further states the following:  

The simple drinking of alcoholic beverage 
is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous 
substance or under conditions which would 
raise a presumption to that effect will 
be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its 
intoxicating effects, intoxication 
results proximately and immediately in 
disability or death, the disability or 
death will be considered the result of 
the person's willful misconduct.  Organic 
diseases and disabilities which are a 
secondary result of the chronic use of 
alcohol as a beverage, whether out of 
compulsion or otherwise, will not be 
considered of willful misconduct origin.  

38 C.F.R. § 3.301(c)(2).  (Emphasis added.)  

The isolated and infrequent use of drugs 
by itself will not be considered willful 
misconduct; however, the progressive and 
frequent use of drugs to the point of 
addiction will be considered willful 
misconduct.  Where drugs are used to 
enjoy or experience their effects and the 
effects result proximately and 
immediately in disability or death, such 
disability or death will be considered 
the result of the person's willful 
misconduct.  Organic diseases and 
disabilities which are a secondary result 
of the chronic use of drugs and 
infections coinciding with the injection 
of drugs will not be considered of 
willful misconduct origin. . . .Where 
drugs are used for therapeutic purposes 
or where use of drugs or addiction 
thereto, results from a service-connected 
disability, it will not be considered of 
misconduct origin.  

38 C.F.R. § 3.301(c)(3).  (Emphasis added.)  

The Board finds that the objective medical evidence clearly 
demonstrates that the veteran is a chronic alcohol abuser and 
a chronic user of marijuana, which is an illegal substance.  
The veteran has been diagnosed with chronic alcohol 
dependence and marijuana abuse.  His substance abuse has been 
continuous and has lasted more than 20 years in duration.  
His alcohol and drug abuse is the result of his progressive 
and frequent use of these substances to the point of 
acquiring a dependence on both, a dependence that the veteran 
does not seem to deny.  Despite the veteran contention to the 
contrary, there is no evidence that he acquired his alcohol 
and drug dependence as a result of any disability, organic or 
nonorganic.  Rather, his substance abuse appears to have been 
an activity in which he willingly participated during service 
and continued following service.  There is no evidence that 
the diagnosed alcohol and drug dependence is anything other 
than a primary disorder for which nonservice-connected 
pension benefits are not payable under the law.  Although the 
veteran is capable of providing evidence of symptomatology, 
as a layperson he is generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 
284 (1995), and cases cited therein.  

Moreover, the veteran's psychiatric disability has been 
attributed by competent medical opinion to his chronic 
ingestion of alcohol and drugs.  The psychiatric treatment 
records of Adanta Behavioral Health Services for the period 
of 1994 to 1996, and the report of VA psychiatric examination 
of August 1998, indicate that the veteran's mood disorder, 
diagnosed as dysthymia, depression and anxiety, is substance-
induced.  That is to say, his mood disorder did not exist 
prior to his substance abuse and did not precipitate the 
substance abuse, but was, in fact, caused by the substance 
abuse.  The diagnosed psychiatric disorders have not been 
attributed to any organic disability such as organic brain 
syndrome.  The diagnosed dysthymia, depression and anxiety 
are not shown to be the residuals of organic disease; rather, 
they are shown to be the secondary result of the alcohol and 
drug dependence that is a product of the veteran's willful 
misconduct.  As such, the dysthymia, depression and anxiety 
are not innocently acquired disorders and may not form a 
basis upon which a pension award may be predicated.  The 
substance abuse and psychiatric disorders will not, 
therefore, be considered when rating him for purposes of 
entitlement to nonservice-connected pension.  

The veteran asserts that in a November 1996 administrative 
decision, the SSA determined that his alcoholism was not a 
significant contributing factor to his disabled status.  
While the Board acknowledges that SSA records are relevant in 
determining the veteran's ability to engage in substantially 
gainful employment, the decision of the Social Security 
Administration is not controlling for purposes of VA 
adjudication in a particular case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  The Board has duly 
reviewed and considered the SSA's determination in this 
regard but notes that evidence added to the record subsequent 
to the SSA decision, including the report of VA psychiatric 
examination in August 1998, demonstrates an ongoing addiction 
to alcohol and drugs that is overwhelmingly consistent with 
the disability picture shown since service.  The Board 
therefore finds that the SSA decision in this case is 
entitled to considerably less weight than more recent 
evidence, which weighs decisively against the claim.  

Although the veteran's psychiatric disabilities are not for 
consideration with regard to his pension claim, his organic 
disabilities and personality disorder may be considered.  
However, the medical evidence overwhelming demonstrates that 
the veteran's personality disorder, which has been variously 
diagnosed, has played only a small role in his overall 
psychiatric disability picture.  Indeed, a diagnosis was 
deferred on Axis II on psychiatric examination by VA in 
August 1998.  To the extent that the veteran's personality 
disorder affects his ability to secure and follow a 
substantially gainful occupation, it is a marginal one and 
pales to insignificance in its effect on his employability 
when his intractable primary alcohol and drug dependence is 
considered.  

The record shows that the veteran was born in September 1953 
and had qualifying service during the Vietnam era.  SSA 
medical records indicate that he has three years of college 
education, and he reported that he last worked as a handyman 
sometime in the early 1990's.  He also indicated that his 
inability to work was primarily due to a low back disorder.  

A review of the record shows that when the veteran was 
examined by VA in August 1998, he reported a history of 
intermittent psoriasis.  However, no active skin symptoms 
related to psoriasis were found on clinical examination.  His 
skin disorder is currently asymptomatic.  There is therefore 
no basis for finding that the psoriasis should now be rated 
compensably disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7816 (1999).  

With regard to his hypertension, the veteran denied having 
any history of heart trouble, and the examiner found normal 
findings with regard to his carotid pulses, femoral pulses, 
and his posterior tibial and dorsalis pedis pulses.  No 
peripheral edema or evidence of lower extremity venous 
abnormality was found, and his heart sounds were of good 
quality and without murmur.  Blood pressure readings obtained 
throughout the period from 1994 to 1998 did not show that he 
ever had a systolic blood pressure that exceeded 154 mmHg 
(millimeters of mercury) or a diastolic blood pressure that 
exceeded 96 mmHg.  It is not shown that he has been 
maintained on anti-hypertensive medication.  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999), which provides for a 10 percent evaluation 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where an 
individual demonstrates a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or for systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is warranted for diastolic pressure predominantly 120 or 
more.  A 60 percent evaluation is warranted for diastolic 
pressure predominantly 130 or more.  Findings necessary for a 
compensable rating are not shown in this case.  It follows 
that a compensable rating for pension purposes for the 
diagnosed hypertension is not warranted.  See 38 C.F.R. § 
4.31 (1999).  

The veteran's low back disorder has been manifested by 
subjective complaints of pain on motion, and slight 
limitation of motion was demonstrated on examination.  
However, the Board notes that a prior medical examination, 
conducted in August 1996 on behalf of SSA, revealed no 
abnormalities on X-ray examination.  The examiner stated that 
he was unable to find any objective evidence of a 
musculoskeletal dysfunction of spinal origin affecting the 
veteran.  The physician concluded, therefore, that the 
veteran had no physical impairment of his lumbosacral spine 
and had no disabling condition as a result.  

The veteran's lumbosacral strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  The schedule provides 
that a noncompensable evaluation is warranted where the 
lumbosacral strain is manifested by only slight subjective 
symptoms.  A 10 percent evaluation is warranted where there 
is characteristic pain on motion.  A 20 percent evaluation is 
warranted where there is muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted 
where there are severe symptoms, with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The low back disability may also be rated based on limitation 
of motion of the lumbar segment of the spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  This provides for a 10 
percent rating for slight limitation of lumbar motion, a 20 
percent rating for moderate limitation of lumbar motion, and 
a 40 percent rating for severe limitation of lumbar motion.  

The description of the points (in degrees) at which pain 
began during range of motion testing by VA in August 1998 is 
indicated by the report of the veteran's grimacing.  The 
examiner found that the veteran could forward flex to 80 
degrees; backward extend to 25 degrees; and laterally bend to 
35 degrees, bilaterally, with slight grimacing accompanying 
each maneuver.  There were also slight periods of grimacing 
observed on rotation of his upper trunk.  The Board finds 
that this adequately addresses the point at which the veteran 
could not move his lumbosacral spine, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even when 
pain and the other DeLuca factors are considered, the 
limitation of motion of the lumbar spine is no more than 
slight.  The findings obtained on VA examination in August 
1998 thus satisfy the requirement that functional loss of the 
affected joint be addressed on medical evaluation and 
considered when rating orthopedic disabilities, as prescribed 
in 38 C.F.R. §§ 4.40, 4.45 (1999).  

The medical evidence of record shows that the veteran has 
exhibited no active skin disease and that his hypertension, 
on application of the rating criteria, warrants only a 
noncompensable evaluation.  His lumbosacral strain is 
manifested only by pain on motion of his lumbosacral spine 
with some slight limitation of motion, for which assignment 
of a 10 percent evaluation, but no more, is warranted under 
the applicable rating criteria.  

Applying the "average person" test of 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15, it is clear that the veteran 
does not meet the schedular requirements for disability 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  He has, 
therefore, not met the average person standard for permanent 
and total disability.  

The veteran may still qualify for pension benefits under the 
"individual unemployability standard" if it is shown that 
he is unemployable as a result of a lifetime disability.  
Brown v. Derwinski, 2 Vet. App. 444 (1992).  Basic 
eligibility for nonservice-connected pension under 38 C.F.R. 
§ 4.17 requires that the disability percentages set forth in 
38 C.F.R. § 4.16 (1999) be met and that the veteran be found 
to be unable to secure and follow substantially gainful 
employment by reason of disabilities that are likely to be 
permanent.  While certain schedular requirements are 
necessary to meet the standard, an extraschedular evaluation 
may also be assigned if the veteran is considered 
unemployable by reason of disabilities, age, occupational 
background and other related factors.  38 C.F.R. § 
3.321(b)(2).  

The veteran is now 46 years old and has had three years of 
college education.  He has only been able to work in menial 
jobs.  Although he maintains that he is unable to secure and 
follow substantially gainful employment, his only significant 
innocently acquired disability is his nonservice-connected 
low back strain, and its current manifestations are mild.  
The evidence of record simply does not support the veteran's 
contention that his back disability is the primary cause of 
his current problems in obtaining and following a 
substantially gainful job.  Indeed, the clinical reports show 
that the veteran has no apparent motivation or desire to 
work, or that he fails the preliminary drug screening tests 
administered in the course of applying for work, due entirely 
to his alcohol dependence and marijuana abuse which, as 
discussed earlier, are due to his own willful misconduct.  
Under these circumstances, the Board is unable to find that 
the RO's application of the rating schedule does not 
accurately reflect the level of the veteran's organic 
disabilities.  The Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a permanent and total disability rating for pension purposes.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  It follows that his claim must be denied.  




ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

